DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-18 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The limitation “activator module” in claims 1, 10, 11, and 16 was not interpreted as invoking this section of the code because of the recitation of “a power contact pad” included on the module.  

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  the Office suggests changing “interrupt” to “interrupts” in line 1.  Appropriate correction is required.
Claims 1 and 10 are objected to because of the following informalities: the Office suggests changing “sensor module” in line 6 to “sensor device” to provide proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “one pair of power contact pads” in lines 3-4 and the states that power is supplied to “one of the pair of power contact pads” at line 8.  Claim 17 states that the processor interrupts power to the power contact pads.  However, only one of the pair of power contact pads has power being supplied to it.  It is unclear how to interrupt the limitations in claims 10 and 17.  
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 both recite in the preamble that the claims are directed to detecting a fault in the connection between an activator module and a sensor device of a two part patient monitoring device.  The method only recites a step for monitoring for a leakage current.  It is unclear how just monitoring amounts to detection of a fault.  If a detected fault is indicated by the presence of a leakage current, the Office suggests amending the claim to indicate as much.  
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 states that the activator module includes a seal member that surrounds each one of the power contact pads.  Claim 12 however recites “seal members” at line 2.  It is unclear how to interpret the two limitations (one singular, one plural).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 10 recite a step for monitoring leakage current at the end of each claim.  This limitation was interpreted as an abstract idea under the mental process category.  Monitoring can be interpreted as an observation or evaluation performed in the mind.  This judicial exception is not integrated into a practical application because there are no additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As mentioned previously, each step is the last in a series of steps, and there are no additional limitations that satisfy the practical application test.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prior steps in each claim appear to be related to extra-solution data gathering.   Claims 2-7 are related to the data gathering limitations.   Claims 8, 9, 17, and 18 however would appear to amount to a practical application.  

Conclusion
Claims 1-18 are rejected.  However, no prior art rejections were included for the claims.  It is anticipated that resolution of the above issues will likely place the application in condition for allowance.  Claim 1 and 10 are similar in scope to device claim 16 in the parent application 15/153,979 which was allowed.  Fig. 2 of this application shows an activator module 3 that connects to the sensors 49 or 52 via a docking port.  The activator includes a power supply to power the sensors.  No prior art of record has been identified where the power connection between the activator module and patient sensor (when connected) is monitored for leakage currents as claimed.  A further reading of the dependent claims and specification indicate that a bias voltage is applied to the bias ring.  The bias voltage on the ring is monitored.  If there is a leakage current, it will be indicated by a change in this voltage.  The Bartlett reference cited in the IDS shows a similar setup in Fig. 4 where a sensor 42 is physically connected to an activator module 40 via connection 41.  Module 40, referred to as the DPU in Bartlett, supplies power to the sensor and can receive sensor signal data ([0029]).  Bartlett lacks a teaching of leakage current detection.  An updated search for leakage current detection techniques have yielded some additional references.  
Farnworth et al. (US 5721496) for example teaches the application of a voltage to leads for detecting a leakage current.  Leakage currents are monitored directly (see ammeters 98 and 100 in Farnsworth Fig. 4) in Farnsworth as opposed to monitoring a bias voltage for changes indicative of the presence of a leakage current.  
Blomberg et al. (US 5781024) teaches an instrument performance verification system that includes circuitry for detecting leakage currents.  A small voltage is directed to a potentiometric sensor connector.  The current at the sensor connector is measured and compared to the expected value of 10 n Amps. If the measured current is lower than expected, a leakage path is likely between the sensor connector and the ground path.   Although similar, Blomberg does not teach the inclusion of a bias ring to which the voltage is applied. 
Cordero et al. (US 6298255) teaches a fault detection circuit used in an electrophysical sensor system.  The circuit measures currents to detect the electrical fault and is capable of interrupting power when detected.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         

/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791